NUMBER 13-21-00437-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


           IN RE THE STATE OF TEXAS EX REL. LUIS V. SAENZ


                        On Petition for Writ of Mandamus.


                                         ORDER

                 Before Justices Hinojosa, Tijerina, and Silva
                              Order Per Curiam

       Relator, the State of Texas ex rel. Luis V. Saenz, the County and District Attorney

of Cameron County, Texas, has filed a petition for writ of mandamus with a request for

an emergency temporary stay in the above-referenced cause. By two issues, relator

asserts that the trial court erred by rejecting a plea agreement and sentencing the

defendant to a term inconsistent with the plea agreement over relator’s objection and

despite relator’s demand for a jury trial.
       The Court, having examined and fully considered relator’s request to stay the trial

court proceedings, is of the opinion that said request should be granted. Accordingly, we

grant relator’s request for an emergency temporary stay, and we order the trial court’s

proceedings to be stayed pending our disposition of this original proceeding. See TEX. R.

APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”).

       The Court requests that the real party in interest, Jonathan G. Ortegon, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See id. R. 52.2, 52.4, 52.8.


                                                                     PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
10th day of December, 2021.




                                                  2